DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks application 17/511453 filed on 06/24/2022 Claims 1-20 are presented for examination.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 9 of claim 1 it ended with a period “.”, which should be a comma “,” instead.  Appropriate correction is required.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US Patent Pub. No. 2022/0068219 A1).
Regarding claim 1, Yoo teaches a device (Yoo, Fig. 4, drive IC 300) for driving a display panel (Yoo, Fig. 1 and 4, display panel 100), comprising a first area, through which an incident light for a camera may pass, comprising pixels disposed in a low density (Yoo, Fig. 1 and 4, display panel 100, first sensing area CA, where light can pass to reach lens 30; Yoo, [0046], lens 30 collect light in an image sensor/imaging module; Yoo, [0041], first sensing area CA is low resolution) and a second area comprising pixels disposed in a higher density than that of the first area (Yoo, Fig. 1 and 4, display panel 100, display area DA; Yoo, [0041], display area DA is high resolution), the device comprising: 
a gamma correction circuit (Yoo, Fig. 5, gamma compensation voltage generation unit 305) to correct greyscale values of pixels in the first area and the second area respectively according to different gamma curves (Yoo, Figs. 12B-12F, different gamma curves are used for the different sections; Yoo, [0130], section A corresponds to low PPI and section B corresponds to high PPI); and 
a boundary compensation circuit (Yoo, Fig. 5, power supply unit 304 and gamma compensation voltage generation unit 305) to supplementally compensate for greyscale values of pixels in a bounded part between the first area and the second area in order to reduce a boundary effect due to use of the different gamma curves (Yoo, [0120], power supply unit varies a reference voltage supply to the gamma compensation voltage generation unit to generate gray scale specific gamma compensation voltage; Yoo, Figs. 12B-12F, teaches how different reference voltages are provide for different regions at the boundary between section A and section B; Yoo, [0136], providing different reference voltages which corresponding to different gamma curves for the purpose of reduce the recognition of the boundary portion in an image),
wherein the bounded part is an area corresponding to a substantially equal distance from a center of the first area (see modified Fig. 12F of Yoo as an example below for more detail, the shaded pixels which corresponds to the bounded part is equal distance from a center line of first sensing area CA/section A).

    PNG
    media_image1.png
    523
    416
    media_image1.png
    Greyscale

Regarding claim 2, Yoo teaches the limitations of the parent claim 1, and further teaches a compensation ratio of an output to an input of a first gamma curve applied to the first area is higher than a compensation ratio of an output to an input of a second gamma curve applied to the second area (Yoo, Figs. 12B, gamma curve in section A has a steeper slope than gamma curve in section B; Yoo, [0129], dynamic range applied to pixels adjacent to the boundary portion is gradually expanded and the luminance gradually increases at the boundary portion between the display area DA and the first sensing area CA).
Regarding claim 3, Yoo teaches the limitations of the parent claim 2, and further teaches the boundary compensation circuit compensates for greyscale values of pixels belonging to the first area in the bounded part such that the greyscale values become lower (Yoo, [0129], dynamic range applied to pixels adjacent to the boundary portion is gradually expanded and the luminance gradually increases at the boundary portion between the display area DA and the first sensing area CA, i.e. pixels closer to boundary inside the first sensing area CA has lower luminance, and luminance directly correlate with gray scale).
Regarding claim 4, Yoo teaches the limitations of the parent claim 1, and further teaches the bounded part is divided into a plurality of sub-areas (Yoo, Figs. 12D-12F, each of the individual shaded rows of pixels, e.g. PX_B22, PX_B21, which corresponds to different reference voltages are different sub-areas), representative compensation parameter values corresponding to a plurality of representative greyscale values are stored for the respective sub-areas, and the boundary compensation circuit compensates for greyscale values of pixels in the bounded part according to the representative compensation parameter values for the respective sub-areas (Yoo, [0084], memories 301 and 302 stores compensation value and setting data defining operation of the gamma compensation voltage generation unit).
Regarding claim 5, Yoo teaches the limitations of the parent claim 4, and further teaches some of the plurality of sub-areas are located outside a boundary line between the first area and the second area and the other sub-areas are located inside the boundary line (Yoo, Fig. 12F, PX_A22 and PX_A11 are inside a boundary line which divides section A and section B, PX_B21 and PX_B12 are outside the boundary line which divides section A and section B).
Regarding claim 6, Yoo teaches the limitations of the parent claim 1, and further teaches pixels are disposed in a same density in the first area (Yoo, Fig. 3, pixels are spaced apart by a predetermined distance D1 inside first sensing area CA).
Regarding claim 11, Yoo teaches the limitations of the parent claim 1, and further teaches wherein the display panel driving device is a data driving device to control brightness of each pixel according to a greyscale value thereof (Yoo, [0006], brightness is controlled and improved) and further comprises a communication circuit to transmit image data including greyscale values of the pixels of the first area and the second area (Yoo, Fig. 5 and [0070], drive IC 300 supply data voltage to the pixels).
Regarding claim 16, Yoo teaches a method of driving a display panel (Yoo, Fig. 1 and 4, display panel 100) comprising a first area and a second area having different pixel disposition densities (Yoo, Fig. 1 and 4, display panel 100, first sensing area CA, where light can pass to reach lens 30; Yoo, [0046], lens 30 collect light in an image sensor/imaging module; Yoo, [0041], first sensing area CA is low resolution; Yoo, Fig. 1 and 4, display panel 100, display area DA; Yoo, [0041], display area DA is high resolution), the method comprising: 
dividing a bounded part between the first area and the second area into a plurality of sub-areas (Yoo, Figs. 12D-12F, each of the individual shaded rows of pixels, e.g. PX_B22, PX_B21, which corresponds to different reference voltages are different sub-areas); 
storing representative compensation parameter values corresponding to a plurality of representative greyscale values by sub-area (Yoo, [0084], memories 301 and 302 stores compensation value and setting data defining operation of the gamma compensation voltage generation unit); and
compensating for greyscale values of pixels in the bounded part according to the representative compensation parameter values for respective sub-areas (Yoo, [0120], power supply unit varies a reference voltage supply to the gamma compensation voltage generation unit to generate gray scale specific gamma compensation voltage; Yoo, Figs. 12B-12F, teaches how different reference voltages are provide for different regions at the boundary between section A and section B; Yoo, [0136], providing different reference voltages which corresponding to different gamma curves for the purpose of reduce the recognition of the boundary portion in an image), 
wherein the bounded part is an area corresponding to a substantially equal distance from a center of the first area (see modified Fig. 12F of Yoo as an example above in rejection of claim 1 for more detail, the shaded pixels which corresponds to the bounded part is equal distance from a center line of first sensing area CA/section A).
Regarding claim 17, Yoo teaches the limitations of the parent claim 16, and further teaches the sub-areas are differentiated by distances from a boundary line between the first area and the second area or by positions in the display panel (Yoo, Figs. 12D-12F, each row of pixel away from the line dividing section A and section B are considered as a sub-area, being that they are provided with a different reference voltages corresponds to different gamma curve, and the further away from the line a different voltage is provided; Yoo, [0129], dynamic range applied to pixels adjacent to the boundary portion is gradually expanded and the luminance gradually increases at the boundary portion between the display area DA and the first sensing area CA).
Regarding claim 18, Yoo teaches the limitations of the parent claim 17, and further teaches the sub-areas are differentiated by distances and directions from a boundary line between the first area and the second area (Yoo, Fig. 12F, e.g. PX_B21 is above the line dividing section A and section B and PX_A22 is below the line dividing section A and section B, i.e. two different directions, going above and below the line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Pub. No. 2022/0068219 A1) in view of Liu et al. (US Patent Pub. No. 2021/0091147 A1)
Regarding claim 7, Yoo teaches the limitations of the parent claim 1 and further teaches each pixel comprises an organic light emitting diode (OLED) (Yoo, [0051], light emitting element may be implemented as an organic light emitting diode (OLED)). 
Yoo does not seem to explicitly teach pixels disposed in the first area comprise OLEDs, each comprising an anode made of a transparent material, and pixels disposed in the second area comprise OLEDs, each comprising an anode made of an opaque material.
However, in a related art of providing a camera under an OLED display, Liu teaches pixels disposed in a first area comprise OLEDs, each comprising an anode made of a transparent material (Liu, Fig. 2, [0031], [0038]-[0039], first anode a1 in area AA1, where optical element 105, i.e. camera, is disposed, is a transparent anode; area where camera is corresponds to first area), and pixels disposed in a second area comprise OLEDs, each comprising an anode made of an opaque material (Liu, Fig. 2, [0031], [0038]-[0039], second anode a2 in area AA2 is a reflective anode, i.e. opaque; area where camera is not disposed corresponds to second area).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the anodes of OLED in the different areas using the different material as suggested by Liu in the display of Yoo. The suggestion/motivation would have been in order to increase the amount of light that the optical element/camera can receive (Liu, [0039]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Pub. No. 2022/0068219 A1) 
Regarding claim 8, Yoo teaches the limitations of the parent claim 1. Yoo does not seem to explicitly teach the pixel disposition density in the second area is 4 times higher than that in the first area. 
However, MPEP 2144.04-0.5 states that a range/parameter/design choice does not patentably distinguish over the prior art unless such range/parameter/design choice is critical or yields unexpected result. However, the range/parameter/design choice of 4 times higher is only mentioned as a possible configuration as an example, as recited in [0010] and [0048] of the specification of the instant application, where language “may be” is used. Hence, claim 8 is not patentably distinguish over Yoo.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to increase the pixel density of the second area of Yoo to be 4 times higher than the first area. The suggestion/motivation would have been in order to provide a higher definition/resolution display to provide better picture quality to the user.   

Claims 9, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Pub. No. 2022/0068219 A1) in view of Kodavalla (US Patent Pub. No. 2008/0018800 A1)
Regarding claim 9, Yoo teaches the limitations of the parent claim 1. Yoo does not seem to explicitly teach the gamma correction circuit performs a digital gamma correction for the greyscale values of the pixels in the first area and the second area by data processing.
Before the time of first effective filing of the claimed invention in the art of gamma correction there were a finite number (2) of identified and predictable potential ways to perform gamma correction, digital or analog (Kodavalla, digital or analog [0003]-[0006]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to choose digital over analog and modify the system of Yoo to be digital as suggested by Kodavalla. The suggestion/motivation would have been in order to reduce the complexity of hardware circuit when compared to analog correction being that in analog it would require further including digital-to-analog convert and analog memory (Kodavalla, [0003]).
Regarding claim 10, Yoo teaches the limitations of the parent claim 1. Yoo does not seem to explicitly teach the different gamma curves are stored in a form of a lookup table.
Before the time of first effective filing of the claimed invention in the art of gamma correction there were a finite number (2) of identified and predictable potential ways to perform gamma correction, digital or analog, and that in the digital correction, curves are stored in a form of look-up tables (Kodavalla, digital or analog [0003]-[0006]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to choose digital over analog and modify the system of Yoo to be digital and storing gamma curves in a lookup table as suggested by Kodavalla. The suggestion/motivation would have been in order to reduce the complexity of hardware circuit when compared to analog correction being that in analog it would require further including digital-to-analog convert and analog memory (Kodavalla, [0003]).
Regarding claim 12, Yoo teaches a display device (Yoo, Fig. 4 and [0018], display device) comprising: 
a data processing device (Yoo, Fig. 5, power supply unit 304 and gamma compensation voltage generation unit 305) to perform a gamma correction for greyscale values of pixels in a first area and a second area of a display panel according to different gamma curves and to supplementally compensate for greyscale values of pixels in a bounded part of the first area and the second area in order to reduce a boundary effect due to the different gamma curves (Yoo, Figs. 12B-12F, different gamma curves are used for the different sections; Yoo, [0130], section A corresponds to low PPI and section B corresponds to high PPI; Yoo, [0120], power supply unit varies a reference voltage supply to the gamma compensation voltage generation unit to generate gray scale specific gamma compensation voltage; Yoo, Figs. 12B-12F, teaches how different reference voltages are provide for different regions at the boundary between section A and section B; Yoo, [0136], providing different reference voltages which corresponding to different gamma curves for the purpose of reduce the recognition of the boundary portion in an image); and
a data driving device to generate a data voltage corresponding to a greyscale value of each pixel and to control brightness of the pixel according to the data voltage (Yoo, Fig. 5 and [0070], drive IC 300 supply data voltage to the pixels; Yoo, [0006], brightness is controlled and improved), 
wherein the first area, through which camera incident light can pass, comprises pixels disposed in a low density and the second area comprises pixels disposed in a higher density than that of the first area (Yoo, Fig. 1 and 4, display panel 100, first sensing area CA, where light can pass to reach lens 30; Yoo, [0046], lens 30 collect light in an image sensor/imaging module; Yoo, [0041], first sensing area CA is low resolution; Yoo, Fig. 1 and 4, display panel 100, display area DA; Yoo, [0041], display area DA is high resolution),
wherein the bounded part is an area corresponding to a substantially equal distance from a center of the first area (see modified Fig. 12F of Yoo as an example above in rejection of claim 1 for more detail, the shaded pixels which corresponds to the bounded part is equal distance from a center line of first sensing area CA/section A).
Yoo does not seem to explicitly teach the gamma correction is digital gamma correction.
Before the time of first effective filing of the claimed invention in the art of gamma correction there were a finite number (2) of identified and predictable potential ways to perform gamma correction, digital or analog (Kodavalla, digital or analog [0003]-[0006]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to choose digital over analog and modify the system of Yoo to be digital as suggested by Kodavalla. The suggestion/motivation would have been in order to reduce the complexity of hardware circuit when compared to analog correction being that in analog it would require further including digital-to-analog convert and analog memory (Kodavalla, [0003]).
Regarding claim 13, Yoo in view of Kodavalla teaches the limitations of the parent claim 12 and further teaches the data processing device receives image data including a greyscale value of each pixel from a host device and transmits the image data, which has been subject to a digital gamma correction according to a gamma curve, to the data driving device (Yoo, Fig. 4 and [0069], input image and timing signal is from host system; as modified in claim 12 above, gamma correction is performed in a digital manner).
Regarding claim 14, Yoo in view of Kodavalla teaches the limitations of the parent claim 12, and further teaches each pixel emits light in a front side direction of the display panel and a camera is disposed in a back side of the first area of the display panel (Yoo, Fig. 1, light emitting element layer 14 emit light upward, and lens 30 is on the opposite side of the light emitting element layer 14).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Pub. No. 2022/0068219 A1) in view of Kodavalla (US Patent Pub. No. 2008/0018800 A1) and Liu et al. (US Patent Pub. No. 2021/0091147 A1)
Regarding claim 15, Yoo in view of Kodavalla teaches the limitations of the parent claim 12. Yoo in view of Kodavalla does not seem to explicitly teach a non-light-penetrating layer, through which light does not pass to the back side, is disposed in the second area of the display panel.
However, in a related art of providing a camera under an OLED display, Liu teaches a non-light-penetrating layer, through which light does not pass to the back side, is disposed in the second area of the display panel (Liu, Fig. 2, [0031], [0038]-[0039], second anode a2 in area AA2 is a reflective anode, i.e. non-light-penetrating layer; area where camera is not disposed corresponds to second area).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to implement the OLED with a non-light-penetrating layer in the second area as suggested by Liu in the display of Yoo in view of Kodavalla. The suggestion/motivation would have been in order to have a better light-emitting efficiency by reflecting the light emitted downward back to the front of the display (Liu, [0039])

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Pub. No. 2022/0068219 A1) in view of Bu (US Patent Pub. No. 2003/0122754 A1)
Regarding claim 19, Yoo teaches the limitations of the parent claim 16. Yoo does not seem to explicitly teach the representative compensation parameter values are stored by pixel colors.
However, in a related art of providing image/display with three primary colors of RGB (Yoo, [0045], red, green and blue sub-pixels), Bu teaches that different colors have different gamma properties and gamma curves are separated by color (Bu, Figs. 5A-5C and 8, separate colors have their own respective gamma curve).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to separate the gamma curve of Yoo into the individual colors as suggested by Bu. The suggestion/motivation would have been in order to improve the color performance of the display (Bu, [0027]).
When separate the gamma curves according to the colors as suggested by Bu in the display of Yoo, the representative compensation parameter values would be stored by pixel colors.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Patent Pub. No. 2022/0068219 A1) in view of Chang et al. (US Patent Pub. No. 2016/0019849 A1)
Yoo teaches the limitations of the parent claim 16. Yoo does not seem to explicitly teach in compensating for greyscale values of pixels in the bounded part, in a case when a greyscale value is different from one of the representative greyscale values, an interpolated compensation parameter value is generated from the representative compensation parameter values according to an interpolation method and the greyscale value is compensated using the interpolated compensation parameter value.
However, in a related art of storing data representing gamma curve, Chang teaches there were a finite number of identified and predictable potential ways (2) of storing gamma curve, storing each of the possible values of the gamma curve vs. storing a limited number of pinch points and use linear interpolation to estimate the rest of the values (Chang, [0004]-[0011]). And the two ways each have their own respective advantages and disadvantage, wherein storing all the possible values would generate a more accurate curve but require substantial amount of memory vs. storing limited pinch point and use linear interpolation require less amount of memory but would not generate an as accurate curve (Chang, [0004]-[0011]).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to choose storing the limited pinch points method over storing all the possible points. The suggestion/motivation would have been in order to save a production cost of the display device (Chang, [0009]).

Response to Arguments
Applicant's arguments filed on 06/24/2022 have been fully considered but they are not persuasive.
Applicant argued that the shape of the areas of the instant application is different from Yoo being that the instant application is a hexagonal or circular shape, while Yoo is a quadrangular shape. Hence does not read on the amended portion of the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hexagonal or circular shape) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that the claims do not recite hexagonal or circular shape and under the broadest reasonable interpretation, “a center” could read as a center point or center line, and as shown in the modified Fig. 12F of Yoo in the rejection of claim 1 above, Yoo would still read on the instant claims under the interpretation of center line. Also, an updated search is also performed and yielded prior art references Kim et al. (US Patent Pub. No. 2020/0213514 A1) and Li et al. (US Patent Pub. No. 2021/0358379 A1) which teaches compensation is done to a circular area for an under-display sensor (Kim, Fig. 5, different adjustment is made for areas further away from the center of the circle; Li, Figs. 1g and 1h, circular-shaped sub-area A3). Such references can be potentially combinable/modifiable to Yoo to teach specifically a circular area equal distance from a center point.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693